DETAILED ACTION
This Office Action is in response to the filing of the application on 3/27/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-3 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 3 and 5 fail to comply with 37 CFR 1.83(a) where boxes should be labeled in order to provide a complete understanding of the invention. Thus, boxes 11, 16, 173, and 176 should be labeled. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 153 and 156 as seen in Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrase “Present invention teaches” in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for controlling the water intake and water squirt-out” in claim 2 lines 1-2 and claim 3 lines 1-2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the third valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Losack (US Pat. 10,524,88) in view of McLean (GB 191106031).
Regarding claim 1, Losack discloses  teeth-cleaning device (the system as seen in Fig. 1), comprising: a main body (in Fig. 1, the teeth-cleaning system substantially comprised of waterpik assembly 80, filter assembly 14, pressure tank assembly 32, water lines 2, and the associated components and connections between them) containing an inject port (Fig. 1 the  bottom port that connects water line 2 to a source of water) and a squirt port (Fig. 6 tip 90 of waterpik 80); an intake channel connected to said main body (Fig. 1 the channel from line 2 through main valve assembly 12 and reaching pressure tank assembly 32); a squirt channel connected to said main body (Fig. 1 the channel from pressure tank assembly 32 to waterpik 80, substantially defined by flexible hose 53); a pump within the main body (Fig. 3 pump 46) to perform the water intake function by sending water from the inject port to the water tank and to perform the water squirt-out function by sending water from the water tank to the squirt port (see Figs. 1 and 3 where the pump 46 draws water into the pressure tank assembly 32 and out through the outlet plumbing 40); a guide channel (Fig. 3 the channel made from the plumbing 38/40) made up of a first guide tube and a second guide tube (Fig. 3 the tubes of 38/40), wherein said first guide tube connects the pump and the water tank for water intake purpose (Fig. 3 tubular section 38 which operatively connects to the pump to draw water in), and said second guide tube connects the pump and the water tank for water squirt-out purpose (Fig. 3 plumbing 40 which operatively connects to the pump to squirt water out); and means for controlling water intake from said inject port on the main body (Fig. 1 main valve assembly 12) and for controlling water squirt-out via said squirt port on the main body (Fig. 6 waterpik valve 84), wherein said squirt port further having a detachable squirt mouth at a distal end (Fig. 6 tip 90; see Col. 7 lines 37-38).
Losack lacks a detailed description of a flexible water tank connected to the main body, said flexible water tank further consists of a tank bag and a pressure-limiting bag, whereby the flexible water tank resides inside the main body when not in use and expands in volume when filling in water to the extent restricted by the pressure-limiting bag.
However, McLean teaches a similar device for receiving, storing, and squirting water for use on the body, where a flexible water tank is connected to the main body (see Fig. 1 where a water tank is formed by air bag a and water containing bag b, and is part of the system and thus connected to some main body), said flexible water tank further consists of a tank bag (Fig. 1 water containing bag b) and a pressure-limiting bag (Fig. 1 air bag a), whereby the flexible water tank resides inside the main body when not in use (see Fig. 1 where the tank defined by a and b is part of the main body of the system, and thus resides in the main body at all times, including when not in use) and expands in volume when filling in water to the extent restricted by the pressure-limiting bag (see Fig. 1 where the amount of air in air bag a provides pressure on water containing bag b, which will provide a limit on how much water can be inserted into the water bag; see also page 2 lines 5-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pressure tank assembly of Losack to be a dual layer air and water bag as taught by McLean, as it would be a simple substitution of one type of water storage container for another, with the benefit of allowing for adjusting the pressure of the stored water to help maintain proper outlet water pressure and flow (McLean; page 2 lines 5-16).
Regarding claim 2, the modified Losack device has everything as claimed, including wherein the means for controlling the water intake and water squirt-out consists of a first valve being set on the squirt channel (Losack; waterpik valve 84 in Fig. 6), the second valve being set on the intake channel (Losack; valve assembly 12 in Fig. 1), and the third valve being set on a point where first guide tube and second guide tube merge together for connecting to the flexible water tank (Losack; Fig. 3 where pressure control valve 42 is located within the same section of pipe as the tubes 38/40).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Losack in view of McLean as applied to claim 1 above, and further in view of Alzner (US Pat. 4,919,826).
Regarding claim 3, the modified Losack device has means of controlling the water intake and water squirt-out (Losack; Figs. 1, 4, and 6, with valves 12, 42, 84), and wherein the flexible water tank has a water intake port and a water exit port (McLean; see water inlet b1 and water outlet b2 of the water tank in Fig. 1, which corresponds to the tube 38/40 in Fig. 3 of the modified McLean device).
The modified Losack device lacks a detailed description of means of controlling the water intake and water squirt-out consists of a first switch valve located at a water-out port of the pump and a second switch valve located at a water-in port of the pump; wherein the first switch valve has a first out-port and a second out-port, and an in-port, the second switch valve has a first in-port and a second in-port, and an out-port; wherein one end of the squirt channel is connected to the first out-port of the first switch valve, with the other end connecting to squirt port; one end of the intake channel is connected to the inject port, with the other end connecting to the first in-port of the second switch valve; one end of the first guide tube is connected to the second out-port of the first switch valve, with the other end connecting to the flexible water tank.
However, Alzner teaches a similar device for dental applications having means of controlling the water intake and water squirt-out consists of a first switch valve located at a water-out port of the pump (see control valve 124 in Fig. 3, which is a 3-way valve located between educator 110 and pump 82; and note that the term “switch valve” is broad with no specific definition, and could refer to any valve system as any valve would be able to “switch” between at least two states) and a second switch valve located at a water-in port of the pump (see control valve 128 in Fig. 3 located before educator 110, which is a 3-way valve); wherein the first switch valve has a first out-port and a second out-port, and an in-port (Fig. 3 where the three way control valve 126 has 3 ports, which can be defined as in and out ports), the second switch valve has a first in-port and a second in-port, and an out-port (Fig. 3 where the three way control valve 128 has 3 ports, which can be defined as in and out ports). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the flexible water tank, its inlet and its outlet of the modified Losack device to have a 3-way valve on both the inlet and the outlet as taught by Alzner, as it would provide additional control over the flow of water, while also providing a bypass channel to ensure water can flow to the squirt port regardless of the reservoir being full. It is understood that in the modified Losack device, the embodiment as seen in Fig. 3 has been modified by Alzner (in addition to the inclusion of McLean’s flexible water bag) to include a 3-way valve on the inlet section 36 and the outlet section 40. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, the modified Losack device meets the limitations of wherein one end of the squirt channel is connected to the first out-port of the first switch valve (Figs. 1 and 3 of Losack; where the squirt channel of hose 53 connects to hub 52 and to the 3-way valve on the outlet of the pump 46), with the other end connecting to squirt port (Losack; Fig. 1 where tube 53 leads to the squirt port of waterpik 80); one end of the intake channel is connected to the inject port (Losack; see Fig. 1 where a bottom port of line 2 is connected to line 2), with the other end connecting to the first in-port of the second switch valve (Losack; Figs. 1 and 3 where line 2 and plumbing 36 meet up with tube 38 and into a 3-way valve on the inlet side of pump 46); one end of the first guide tube is connected to the second out-port of the first switch valve (Losack; see tube 38 in Fig. 3, which connects to an out-port of the 3-way valve on the inlet side of the pump), with the other end connecting to the water tank (Losack; see tube 38 in Fig. 3, which connects to the water tank).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakano et al. (US Pub. 2020/0095056) is cited to show a similar 2-layer pressure limiting bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785